         Case 1:20-cv-08281-JGK Document 16 Filed 02/15/21 Page 1 of 1




                                             February 15, 2021



Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     SEC v. John D. McAfee & Jimmy Gale Watson, Jr., No. 20 Civ. 8281 (JGK)

Dear Judge Koeltl:

        Pursuant to this Court’s Order dated December 23, 2020 (D.E. 13) (the “Order”), plaintiff
Securities and Exchange Commission (the “SEC”) respectfully writes to provide an update
concerning service on Defendant John D. McAfee (“McAfee”).

        As the SEC informed the Court on December 23, 2020 (the “Letter”), the SEC began the
process of attempting to serve McAfee via the Hague Convention on October 22, 2020. Since
the date of our Letter, the SEC has been in touch with the relevant Spanish authorities to inquire
as to the status of Hague Convention service, and has recently learned that the relevant
authorities expect to be able to serve McAfee imminently.

       Pursuant to the Order, the SEC will inform the Court of any update to this process by
April 15, 2021, or when Hague Convention service is effected, whichever is sooner.

                                                     Respectfully submitted,

                                                     _____________________
                                                     Jorge G. Tenreiro

cc:    Defendant Jimmy G. Watson, Jr. (via email).
